                                            Case 3:21-cv-03266-VC Document 15 Filed 06/02/21 Page 1 of 17



                                    1   GOODMAN LAW FIRM, APC
                                    2   Brett B. Goodman (SBN 260899)
                                        11440 W. Bernardo Ct., Suite 300
                                    3   San Diego, CA 92127
                                        858.757.7262 Direct
                                    4   858.757.7270 Facsimile
                                        brett@goodmanlawapc.com
                                    5
                                        Attorneys for Defendant
                                    6   Consumer Adjustment Company, Inc.
                                    7
                                    8
                                    9                        UNITED STATES DISTRICT COURT
                                   10                       NORTHERN DISTRICT OF CALIFORNIA
                                   11
11440 W. Bernardo Ct., Suite 300




                                   12   ELETTRA MEEKS, JOSEPH                    Case No.: 3:21-cv-03266-VC
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                        DELACRUZ, STEPHANIE LAGUNA,
                                   13
                                        AMBER LEONARD, and BECKY                 DEFENDANT CONSUMER
                                   14   WITT, on behalf of themselves and        ADJUSTMENT COMPANY, INC.’S
                                   15   others similarly situated,               ANSWER

                                   16         Plaintiffs,
                                   17
                                              v.
                                   18
                                   19   EXPERIAN INFORMATION
                                        SOLUTIONS, INC.; MIDWEST
                                   20   RECOVERY SYSTEMS, LLC; and
                                   21   CONSUMER ADJUSTMENT
                                        COMPANY, INC.,
                                   22
                                   23          Defendants.
                                   24
                                   25
                                   26
                                   27
                                   28

                                                                           –1–
                                                                    DEFENDNAT’S ANSWER
                                              Case 3:21-cv-03266-VC Document 15 Filed 06/02/21 Page 2 of 17



                                    1          COMES NOW, Defendant Consumer Adjustment Company, Inc. (“CACI”),
                                    2   and files this Answer to Plaintiff’s Complaint and would respectfully show unto the
                                    3   Court as follows:
                                    4                             PRELIMINARY STATEMENT
                                    5   1.     CACI denies Paragraph 1 as it pertains to CACI. CACI lacks knowledge or
                                    6   information sufficient to form a belief about the truth of the remainder of Paragraph
                                    7   1; therefore, CACI denies the same.
                                    8   2.     CACI lacks knowledge or information sufficient to form a belief about the
                                    9   truth of Paragraph 2; therefore, CACI denies the same.
                                   10   3.     CACI lacks knowledge or information sufficient to form a belief about the
                                   11   truth of Paragraph 2; therefore, CACI denies the same.
11440 W. Bernardo Ct., Suite 300




                                   12   4.     CACI denies Paragraph 4 as an incomplete and/or inaccurate statement of law.
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13   5.     CACI denies Paragraph 5 as an incomplete and/or inaccurate statement of law.
                                   14   6.     CACI lacks knowledge or information sufficient to form a belief about the
                                   15   truth of Paragraph 6; therefore, CACI denies the same.
                                   16   7.     CACI denies Paragraph 7 as it pertains to CACI. CACI lacks knowledge or
                                   17   information sufficient to form a belief about the truth of the remainder of Paragraph
                                   18   7; therefore, CACI denies the same.
                                   19   8.     CACI lacks knowledge or information sufficient to form a belief about the
                                   20   truth of Paragraph 8; therefore, CACI denies the same.
                                   21   9.     CACI denies Paragraph 9 to the extent it implies CACI committed any
                                   22   wrongdoing. CACI lacks knowledge or information sufficient to form a belief about
                                   23   the truth of the remainder of Paragraph 9; therefore, CACI denies the same.
                                   24   10.    CACI denies Paragraph 10 as it pertains to CACI. CACI lacks knowledge or
                                   25   information sufficient to form a belief about the truth of the remainder of Paragraph
                                   26   10; therefore, CACI denies the same.
                                   27   11.    CACI denies Paragraph 11 as it pertains to CACI. CACI lacks knowledge or
                                   28   information sufficient to form a belief about the truth of the remainder of Paragraph

                                                                              –2–
                                                                       DEFENDNAT’S ANSWER
                                              Case 3:21-cv-03266-VC Document 15 Filed 06/02/21 Page 3 of 17



                                    1   11; therefore, CACI denies the same.
                                    2                              JURISDICTION AND VENUE
                                    3   12.     CACI lacks knowledge or information sufficient to form a belief about the
                                    4   truth of Paragraph 12; therefore, CACI denies the same.
                                    5   13.     CACI lacks knowledge or information sufficient to form a belief about the
                                    6   truth of Paragraph 13; therefore, CACI denies the same.
                                    7                                          PARTIES
                                    8   14.     CACI lacks knowledge or information sufficient to form a belief about the
                                    9   truth of Paragraph 14; therefore, CACI denies the same.
                                   10   15.     CACI lacks knowledge or information sufficient to form a belief about the
                                   11   truth of Paragraph 15; therefore, CACI denies the same.
11440 W. Bernardo Ct., Suite 300




                                   12   16.     CACI lacks knowledge or information sufficient to form a belief about the
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13   truth of Paragraph 16; therefore, CACI denies the same.
                                   14   17.     CACI lacks knowledge or information sufficient to form a belief about the
                                   15   truth of Paragraph 17; therefore, CACI denies the same.
                                   16   18.     CACI lacks knowledge or information sufficient to form a belief about the
                                   17   truth of Paragraph 18; therefore, CACI denies the same.
                                   18   19.     CACI lacks knowledge or information sufficient to form a belief about the
                                   19   truth of Paragraph 19; therefore, CACI denies the same.
                                   20   20.     CACI lacks knowledge or information sufficient to form a belief about the
                                   21   truth of Paragraph 20; therefore, CACI denies the same.
                                   22   21.     CACI admits that it is a corporation with its principal place of business in St.
                                   23   Louis, Missouri. CACI admits that at times it acts as a debt collector as defined by
                                   24   the relevant statutes. CACI lacks knowledge or information sufficient to form a
                                   25   belief about the truth of the remainder of Paragraph 21; therefore, CACI denies the
                                   26   same.
                                   27                               FACTUAL ALLEGATIONS
                                   28   22.     CACI denies Paragraph 22 as an incomplete and/or inaccurate statement of

                                                                                –3–
                                                                         DEFENDNAT’S ANSWER
                                               Case 3:21-cv-03266-VC Document 15 Filed 06/02/21 Page 4 of 17



                                    1   law.
                                    2   23.     CACI denies Paragraph 23 as an incomplete and/or inaccurate statement of
                                    3   law.
                                    4   24.     CACI denies Paragraph 24 as an incomplete and/or inaccurate statement of
                                    5   law.
                                    6   25.     CACI denies Paragraph 25 as an incomplete and/or inaccurate statement of
                                    7   law.
                                    8   26.     CACI denies Paragraph 26 as an incomplete and/or inaccurate statement of
                                    9   law.
                                   10   27.     CACI denies Paragraph 27 as an incomplete and/or inaccurate statement of
                                   11   law.
11440 W. Bernardo Ct., Suite 300




                                   12   28.     CACI denies Paragraph 28 as an incomplete and/or inaccurate statement of
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13   law.
                                   14   29.     CACI denies Paragraph 29 as an incomplete and/or inaccurate statement of
                                   15   law.
                                   16   30.     CACI denies Paragraph 30 as an incomplete and/or inaccurate statement of
                                   17   law.
                                   18   31.     CACI denies Paragraph 31 as an incomplete and/or inaccurate statement of
                                   19   law.
                                   20   32.     CACI denies Paragraph 32 as an incomplete and/or inaccurate statement of
                                   21   law.
                                   22   33.     CACI denies Paragraph 33 as an incomplete and/or inaccurate statement of
                                   23   law.
                                   24   34.     CACI denies Paragraph 34 as an incomplete and/or inaccurate statement of
                                   25   law.
                                   26   35.     CACI lacks knowledge or information sufficient to form a belief about the
                                   27   truth of Paragraph 35; therefore, CACI denies the same.
                                   28   36.     CACI denies Paragraph 36.

                                                                             –4–
                                                                      DEFENDNAT’S ANSWER
                                              Case 3:21-cv-03266-VC Document 15 Filed 06/02/21 Page 5 of 17



                                    1   37.    CACI lacks knowledge or information sufficient to form a belief about the
                                    2   truth of Paragraph 37; therefore, CACI denies the same.
                                    3   38.    CACI lacks knowledge or information sufficient to form a belief about the
                                    4   truth of Paragraph 38; therefore, CACI denies the same.
                                    5   39.    CACI lacks knowledge or information sufficient to form a belief about the
                                    6   truth of Paragraph 39; therefore, CACI denies the same.
                                    7   40.    CACI lacks knowledge or information sufficient to form a belief about the
                                    8   truth of Paragraph 40; therefore, CACI denies the same.
                                    9   41.    CACI lacks knowledge or information sufficient to form a belief about the
                                   10   truth of Paragraph 41; therefore, CACI denies the same.
                                   11   42.    CACI lacks knowledge or information sufficient to form a belief about the
11440 W. Bernardo Ct., Suite 300




                                   12   truth of Paragraph 42; therefore, CACI denies the same.
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13   43.    CACI lacks knowledge or information sufficient to form a belief about the
                                   14   truth of Paragraph 43; therefore, CACI denies the same.
                                   15   44.    CACI lacks knowledge or information sufficient to form a belief about the
                                   16   truth of Paragraph 44; therefore, CACI denies the same.
                                   17   45.    CACI lacks knowledge or information sufficient to form a belief about the
                                   18   truth of Paragraph 45; therefore, CACI denies the same.
                                   19   46.    CACI lacks knowledge or information sufficient to form a belief about the
                                   20   truth of Paragraph 46; therefore, CACI denies the same.
                                   21   47.    CACI lacks knowledge or information sufficient to form a belief about the
                                   22   truth of Paragraph 47; therefore, CACI denies the same.
                                   23   48.    CACI lacks knowledge or information sufficient to form a belief about the
                                   24   truth of Paragraph 48; therefore, CACI denies the same.
                                   25   49.    CACI lacks knowledge or information sufficient to form a belief about the
                                   26   truth of Paragraph 49; therefore, CACI denies the same.
                                   27   50.    CACI lacks knowledge or information sufficient to form a belief about the
                                   28   truth of Paragraph 50; therefore, CACI denies the same.

                                                                             –5–
                                                                      DEFENDNAT’S ANSWER
                                               Case 3:21-cv-03266-VC Document 15 Filed 06/02/21 Page 6 of 17



                                    1   51.     CACI denies Paragraph 51 to the extent it implies CACI committed any
                                    2   wrongdoing. CACI lacks knowledge or information sufficient to form a belief about
                                    3   the truth of the remainder of Paragraph 51; therefore, CACI denies the same.
                                    4   52.     CACI lacks knowledge or information sufficient to form a belief about the
                                    5   truth of Paragraph 52; therefore, CACI denies the same.
                                    6   53.     CACI lacks knowledge or information sufficient to form a belief about the
                                    7   truth of Paragraph 53; therefore, CACI denies the same.
                                    8   54.     CACI lacks knowledge or information sufficient to form a belief about the
                                    9   truth of Paragraph 54; therefore, CACI denies the same.
                                   10   55.     CACI lacks knowledge or information sufficient to form a belief about the
                                   11   truth of Paragraph 55; therefore, CACI denies the same.
11440 W. Bernardo Ct., Suite 300




                                   12   56.     CACI lacks knowledge or information sufficient to form a belief about the
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13   truth of Paragraph 56; therefore, CACI denies the same.
                                   14   57.     CACI lacks knowledge or information sufficient to form a belief about the
                                   15   truth of Paragraph 57; therefore, CACI denies the same.
                                   16   58.     CACI denies Paragraph 58 as it pertains to CACI. CACI lacks knowledge or
                                   17   information sufficient to form a belief about the truth of the remainder of Paragraph
                                   18   58; therefore, CACI denies the same.
                                   19   59.     CACI denies Paragraph 59 as an incomplete and/or inaccurate statement of
                                   20   law.
                                   21   60.     CACI lacks knowledge or information sufficient to form a belief about the
                                   22   truth of Paragraph 60; therefore, CACI denies the same.
                                   23   61.     CACI lacks knowledge or information sufficient to form a belief about the
                                   24   truth of Paragraph 61; therefore, CACI denies the same.
                                   25   62.     CACI denies Paragraph 62 to the extent it implies CACI committed any
                                   26   wrongdoing. CACI lacks knowledge or information sufficient to form a belief about
                                   27   the truth of the remainder of Paragraph 62; therefore, CACI denies the same.
                                   28   63.     CACI denies Paragraph 63 to the extent it implies CACI committed any

                                                                              –6–
                                                                       DEFENDNAT’S ANSWER
                                              Case 3:21-cv-03266-VC Document 15 Filed 06/02/21 Page 7 of 17



                                    1   wrongdoing. CACI lacks knowledge or information sufficient to form a belief about
                                    2   the truth of the remainder of Paragraph 63; therefore, CACI denies the same.
                                    3   64.    CACI denies Paragraph 64 to the extent it applies to CACI. CACI lacks
                                    4   knowledge or information sufficient to form a belief about the truth of the remainder
                                    5   of Paragraph 64; therefore, CACI denies the same.
                                    6   65.    CACI admits that it reported and deleted an account pertaining to Plaintiff
                                    7   Delacruz.
                                    8   66.    CACI denies Paragraph 66.
                                    9   67.    CACI denies Paragraph 67 to the extent it applies to CACI. CACI lacks
                                   10   knowledge or information sufficient to form a belief about the truth of the remainder
                                   11   of Paragraph 67; therefore, CACI denies the same.
11440 W. Bernardo Ct., Suite 300




                                   12   68.    CACI lacks knowledge or information sufficient to form a belief about the
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13   truth of Paragraph 68; therefore, CACI denies the same.
                                   14   69.    CACI lacks knowledge or information sufficient to form a belief about the
                                   15   truth of Paragraph 69; therefore, CACI denies the same.
                                   16   70.    CACI lacks knowledge or information sufficient to form a belief about the
                                   17   truth of Paragraph 70; therefore, CACI denies the same.
                                   18   71.    CACI lacks knowledge or information sufficient to form a belief about the
                                   19   truth of Paragraph 71; therefore, CACI denies the same.
                                   20   72.    CACI lacks knowledge or information sufficient to form a belief about the
                                   21   truth of Paragraph 72; therefore, CACI denies the same.
                                   22   73.    CACI lacks knowledge or information sufficient to form a belief about the
                                   23   truth of Paragraph 73; therefore, CACI denies the same.
                                   24   74.    CACI lacks knowledge or information sufficient to form a belief about the
                                   25   truth of Paragraph 74; therefore, CACI denies the same.
                                   26   75.    CACI denies Paragraph 75 to the extent it applies to CACI. CACI lacks
                                   27   knowledge or information sufficient to form a belief about the truth of the remainder
                                   28   of Paragraph 75; therefore, CACI denies the same.

                                                                              –7–
                                                                       DEFENDNAT’S ANSWER
                                              Case 3:21-cv-03266-VC Document 15 Filed 06/02/21 Page 8 of 17



                                    1   76.    CACI lacks knowledge or information sufficient to form a belief about the
                                    2   truth of Paragraph 76; therefore, CACI denies the same.
                                    3   77.    CACI lacks knowledge or information sufficient to form a belief about the
                                    4   truth of Paragraph 77; therefore, CACI denies the same.
                                    5   78.    CACI lacks knowledge or information sufficient to form a belief about the
                                    6   truth of Paragraph 78; therefore, CACI denies the same.
                                    7   79.    CACI lacks knowledge or information sufficient to form a belief about the
                                    8   truth of Paragraph 79; therefore, CACI denies the same.
                                    9   80.    CACI lacks knowledge or information sufficient to form a belief about the
                                   10   truth of Paragraph 80; therefore, CACI denies the same.
                                   11   81.    CACI lacks knowledge or information sufficient to form a belief about the
11440 W. Bernardo Ct., Suite 300




                                   12   truth of Paragraph 81; therefore, CACI denies the same.
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13   82.    CACI lacks knowledge or information sufficient to form a belief about the
                                   14   truth of Paragraph 82; therefore, CACI denies the same.
                                   15   83.    CACI denies Paragraph 83 to the extent it applies to CACI. CACI lacks
                                   16   knowledge or information sufficient to form a belief about the truth of the remainder
                                   17   of Paragraph 83; therefore, CACI denies the same.
                                   18   84.    CACI lacks knowledge or information sufficient to form a belief about the
                                   19   truth of Paragraph 84; therefore, CACI denies the same.
                                   20   85.    CACI lacks knowledge or information sufficient to form a belief about the
                                   21   truth of Paragraph 85; therefore, CACI denies the same.
                                   22   86.    CACI lacks knowledge or information sufficient to form a belief about the
                                   23   truth of Paragraph 86; therefore, CACI denies the same.
                                   24   87.    CACI lacks knowledge or information sufficient to form a belief about the
                                   25   truth of Paragraph 87; therefore, CACI denies the same.
                                   26   88.    CACI lacks knowledge or information sufficient to form a belief about the
                                   27   truth of Paragraph 88; therefore, CACI denies the same.
                                   28   89.    CACI denies Paragraph 89 to the extent it applies to CACI. CACI lacks

                                                                              –8–
                                                                       DEFENDNAT’S ANSWER
                                              Case 3:21-cv-03266-VC Document 15 Filed 06/02/21 Page 9 of 17



                                    1   knowledge or information sufficient to form a belief about the truth of the remainder
                                    2   of Paragraph 89; therefore, CACI denies the same.
                                    3                                CLASS ALLEGATIONS
                                    4   90.    CACI admits that Plaintiffs bring this suit as a class action against Experian.
                                    5   CACI lacks knowledge or information sufficient to form a belief about the truth of
                                    6   the remainder of Paragraph 90; therefore, CACI denies the same.
                                    7   91.    CACI admits that Plaintiffs bring this suit as a class action against Experian.
                                    8   CACI lacks knowledge or information sufficient to form a belief about the truth of
                                    9   the remainder of Paragraph 91; therefore, CACI denies the same.
                                   10   92.    CACI admits that Plaintiffs bring this suit as a class action against Experian.
                                   11   CACI lacks knowledge or information sufficient to form a belief about the truth of
11440 W. Bernardo Ct., Suite 300




                                   12   the remainder of Paragraph 92; therefore, CACI denies the same.
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13   93.    CACI admits that Plaintiffs bring this suit as a class action against Midwest
                                   14   Recovery. CACI lacks knowledge or information sufficient to form a belief about
                                   15   the truth of the remainder of Paragraph 93; therefore, CACI denies the same.
                                   16   94.    CACI admits that Plaintiffs bring this suit as a class action against Midwest
                                   17   Recovery. CACI lacks knowledge or information sufficient to form a belief about
                                   18   the truth of the remainder of Paragraph 94; therefore, CACI denies the same.
                                   19   95.    CACI admits that Plaintiffs bring this suit as a class action against Midwest
                                   20   Recovery. CACI lacks knowledge or information sufficient to form a belief about
                                   21   the truth of the remainder of Paragraph 95; therefore, CACI denies the same.
                                   22   96.    CACI admits that Plaintiffs bring this suit as a class action against CACI.
                                   23   CACI denies a class is appropriate for this matter.
                                   24   97.    CACI admits that Plaintiffs bring this suit as a class action against CACI.
                                   25   CACI denies a class is appropriate for this matter.
                                   26   98.    CACI admits that Plaintiffs bring this suit as a class action against CACI.
                                   27   CACI denies a class is appropriate for this matter.
                                   28   99.    CACI admits that Plaintiffs bring this suit as a class action. CACI denies a

                                                                              –9–
                                                                       DEFENDNAT’S ANSWER
                                            Case 3:21-cv-03266-VC Document 15 Filed 06/02/21 Page 10 of 17



                                    1   class is appropriate for this matter.
                                    2   100. CACI admits that Plaintiffs bring this suit as a class action. CACI denies a
                                    3   class is appropriate for this matter.
                                    4   101. CACI admits that Plaintiffs bring this suit as a class action. CACI denies a
                                    5   class is appropriate for this matter.
                                    6   102. CACI admits that Plaintiffs bring this suit as a class action. CACI denies a
                                    7   class is appropriate for this matter.
                                    8   103. CACI admits that Plaintiffs bring this suit as a class action. CACI denies a
                                    9   class is appropriate for this matter.
                                   10                                  CLAIMS FOR RELIEF
                                   11                                           COUNT ONE
11440 W. Bernardo Ct., Suite 300




                                   12   104. CACI repeats and realleges the preceding paragraphs as though fully restated
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13   herein.
                                   14   105. CACI admits that Plaintiffs bring this case as a class action against Experian.
                                   15   106. CACI lacks knowledge or information sufficient to form a belief about the
                                   16   truth of Paragraph 106; therefore, CACI denies the same.
                                   17   107. CACI lacks knowledge or information sufficient to form a belief about the
                                   18   truth of Paragraph 107; therefore, CACI denies the same.
                                   19   108. CACI lacks knowledge or information sufficient to form a belief about the
                                   20   truth of Paragraph 108; therefore, CACI denies the same.
                                   21   109. CACI lacks knowledge or information sufficient to form a belief about the
                                   22   truth of Paragraph 109; therefore, CACI denies the same.
                                   23   110. CACI lacks knowledge or information sufficient to form a belief about the
                                   24   truth of Paragraph 110; therefore, CACI denies the same.
                                   25   111. CACI lacks knowledge or information sufficient to form a belief about the
                                   26   truth of Paragraph 111; therefore, CACI denies the same.
                                   27                                           COUNT TWO
                                   28   112. CACI repeats and realleges the preceding paragraphs as though fully restated

                                                                                – 10 –
                                                                         DEFENDNAT’S ANSWER
                                            Case 3:21-cv-03266-VC Document 15 Filed 06/02/21 Page 11 of 17



                                    1   herein.
                                    2   113. CACI admits that Plaintiffs bring this case as a class action against Experian.
                                    3   114. CACI lacks knowledge or information sufficient to form a belief about the
                                    4   truth of Paragraph 114; therefore, CACI denies the same.
                                    5   115. CACI lacks knowledge or information sufficient to form a belief about the
                                    6   truth of Paragraph 115; therefore, CACI denies the same.
                                    7   116. CACI lacks knowledge or information sufficient to form a belief about the
                                    8   truth of Paragraph 116; therefore, CACI denies the same.
                                    9   117. CACI lacks knowledge or information sufficient to form a belief about the
                                   10   truth of Paragraph 117; therefore, CACI denies the same.
                                   11   118. CACI lacks knowledge or information sufficient to form a belief about the
11440 W. Bernardo Ct., Suite 300




                                   12   truth of Paragraph 118; therefore, CACI denies the same.
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13   119. CACI lacks knowledge or information sufficient to form a belief about the
                                   14   truth of Paragraph 119; therefore, CACI denies the same.
                                   15   120. CACI lacks knowledge or information sufficient to form a belief about the
                                   16   truth of Paragraph 120; therefore, CACI denies the same.
                                   17                                    COUNT THREE
                                   18   121. CACI repeats and realleges the preceding paragraphs as though fully restated
                                   19   herein.
                                   20   122. CACI admits that Plaintiffs bring this case as a class action against Experian.
                                   21   123. CACI lacks knowledge or information sufficient to form a belief about the
                                   22   truth of Paragraph 123; therefore, CACI denies the same.
                                   23   124. CACI lacks knowledge or information sufficient to form a belief about the
                                   24   truth of Paragraph 124; therefore, CACI denies the same.
                                   25   125. CACI lacks knowledge or information sufficient to form a belief about the
                                   26   truth of Paragraph 125; therefore, CACI denies the same.
                                   27   126. CACI lacks knowledge or information sufficient to form a belief about the
                                   28   truth of Paragraph 126; therefore, CACI denies the same.

                                                                              – 11 –
                                                                       DEFENDNAT’S ANSWER
                                            Case 3:21-cv-03266-VC Document 15 Filed 06/02/21 Page 12 of 17



                                    1   127. CACI lacks knowledge or information sufficient to form a belief about the
                                    2   truth of Paragraph 127; therefore, CACI denies the same.
                                    3   128. CACI lacks knowledge or information sufficient to form a belief about the
                                    4   truth of Paragraph 128; therefore, CACI denies the same.
                                    5   129. CACI lacks knowledge or information sufficient to form a belief about the
                                    6   truth of Paragraph 129; therefore, CACI denies the same.
                                    7   130. CACI lacks knowledge or information sufficient to form a belief about the
                                    8   truth of Paragraph 130; therefore, CACI denies the same.
                                    9   131. CACI lacks knowledge or information sufficient to form a belief about the
                                   10   truth of Paragraph 131; therefore, CACI denies the same.
                                   11                                     COUNT FOUR
11440 W. Bernardo Ct., Suite 300




                                   12   132. CACI repeats and realleges the preceding paragraphs as though fully restated
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13   herein.
                                   14   133. CACI admits that Plaintiffs bring this case as a class action against Experian.
                                   15   134. CACI lacks knowledge or information sufficient to form a belief about the
                                   16   truth of Paragraph 134; therefore, CACI denies the same.
                                   17   135. CACI lacks knowledge or information sufficient to form a belief about the
                                   18   truth of Paragraph 135; therefore, CACI denies the same.
                                   19   136. CACI lacks knowledge or information sufficient to form a belief about the
                                   20   truth of Paragraph 136; therefore, CACI denies the same.
                                   21   137. CACI lacks knowledge or information sufficient to form a belief about the
                                   22   truth of Paragraph 137; therefore, CACI denies the same.
                                   23                                     COUNT FIVE
                                   24   138. CACI repeats and realleges the preceding paragraphs as though fully restated
                                   25   herein.
                                   26   139. CACI admits that Plaintiff brings this case as a class action. CACI denies that
                                   27   a class is appropriate.
                                   28   140. CACI denies Paragraph 140 to the extent it applies to CACI. CACI lacks

                                                                              – 12 –
                                                                       DEFENDNAT’S ANSWER
                                            Case 3:21-cv-03266-VC Document 15 Filed 06/02/21 Page 13 of 17



                                    1   knowledge or information sufficient to form a belief about the truth of the remainder
                                    2   of Paragraph 140; therefore, CACI denies the same.
                                    3   141. CACI denies Paragraph 141 to the extent it applies to CACI. CACI lacks
                                    4   knowledge or information sufficient to form a belief about the truth of the remainder
                                    5   of Paragraph 141; therefore, CACI denies the same.
                                    6   142. CACI denies Paragraph 142 to the extent it applies to CACI. CACI lacks
                                    7   knowledge or information sufficient to form a belief about the truth of the remainder
                                    8   of Paragraph 142; therefore, CACI denies the same.
                                    9   143. CACI denies Paragraph 143 to the extent it applies to CACI. CACI lacks
                                   10   knowledge or information sufficient to form a belief about the truth of the remainder
                                   11   of Paragraph 143; therefore, CACI denies the same.
11440 W. Bernardo Ct., Suite 300




                                   12   144. CACI denies Paragraph 144 to the extent it applies to CACI. CACI lacks
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13   knowledge or information sufficient to form a belief about the truth of the remainder
                                   14   of Paragraph 144; therefore, CACI denies the same.
                                   15   145. CACI denies Paragraph 145 to the extent it applies to CACI. CACI lacks
                                   16   knowledge or information sufficient to form a belief about the truth of the remainder
                                   17   of Paragraph 145; therefore, CACI denies the same.
                                   18   146. CACI denies Paragraph 146 to the extent it applies to CACI. CACI lacks
                                   19   knowledge or information sufficient to form a belief about the truth of the remainder
                                   20   of Paragraph 146; therefore, CACI denies the same.
                                   21                                      COUNT SIX
                                   22   147. CACI repeats and realleges the preceding paragraphs as though fully restated
                                   23   herein.
                                   24   148. CACI admits that Plaintiff brings this case as a class action. CACI denies that
                                   25   a class is appropriate.
                                   26   149. CACI denies Paragraph 149 to the extent it applies to CACI. CACI lacks
                                   27   knowledge or information sufficient to form a belief about the truth of the remainder
                                   28   of Paragraph 149; therefore, CACI denies the same.

                                                                              – 13 –
                                                                       DEFENDNAT’S ANSWER
                                            Case 3:21-cv-03266-VC Document 15 Filed 06/02/21 Page 14 of 17



                                    1   150. CACI denies Paragraph 150 to the extent it applies to CACI. CACI lacks
                                    2   knowledge or information sufficient to form a belief about the truth of the remainder
                                    3   of Paragraph 150; therefore, CACI denies the same.
                                    4   151. CACI denies Paragraph 151 to the extent it applies to CACI. CACI lacks
                                    5   knowledge or information sufficient to form a belief about the truth of the remainder
                                    6   of Paragraph 151; therefore, CACI denies the same.
                                    7   152. CACI denies Paragraph 152 to the extent it applies to CACI. CACI lacks
                                    8   knowledge or information sufficient to form a belief about the truth of the remainder
                                    9   of Paragraph 152; therefore, CACI denies the same.
                                   10   153. CACI denies Paragraph 153 to the extent it applies to CACI. CACI lacks
                                   11   knowledge or information sufficient to form a belief about the truth of the remainder
11440 W. Bernardo Ct., Suite 300




                                   12   of Paragraph 153; therefore, CACI denies the same.
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13   154. CACI denies Paragraph 154 to the extent it applies to CACI. CACI lacks
                                   14   knowledge or information sufficient to form a belief about the truth of the remainder
                                   15   of Paragraph 154; therefore, CACI denies the same.
                                   16                                     COUNT NINE
                                   17   155. CACI repeats and realleges the preceding paragraphs as though fully restated
                                   18   herein.
                                   19   156. CACI admits that Plaintiff brings this case as a class action. CACI denies that
                                   20   a class is appropriate.
                                   21   157. CACI denies Paragraph 157 to the extent it applies to CACI. CACI lacks
                                   22   knowledge or information sufficient to form a belief about the truth of the remainder
                                   23   of Paragraph 157; therefore, CACI denies the same.
                                   24   158. CACI denies Paragraph 158 to the extent it applies to CACI. CACI lacks
                                   25   knowledge or information sufficient to form a belief about the truth of the remainder
                                   26   of Paragraph 158; therefore, CACI denies the same.
                                   27   159. CACI lacks knowledge or information sufficient to form a belief about the
                                   28   truth of Paragraph 159; therefore, CACI denies the same.

                                                                              – 14 –
                                                                       DEFENDNAT’S ANSWER
                                            Case 3:21-cv-03266-VC Document 15 Filed 06/02/21 Page 15 of 17



                                    1   160. CACI denies Paragraph 160 to the extent it applies to CACI. CACI lacks
                                    2   knowledge or information sufficient to form a belief about the truth of the remainder
                                    3   of Paragraph 160; therefore, CACI denies the same.
                                    4   161. CACI denies Paragraph 161 to the extent it applies to CACI. CACI lacks
                                    5   knowledge or information sufficient to form a belief about the truth of the remainder
                                    6   of Paragraph 161; therefore, CACI denies the same.
                                    7   162. CACI denies Paragraph 162 to the extent it applies to CACI. CACI lacks
                                    8   knowledge or information sufficient to form a belief about the truth of the remainder
                                    9   of Paragraph 162; therefore, CACI denies the same.
                                   10                                   COUNT ELEVEN
                                   11   163. CACI repeats and realleges the preceding paragraphs as though fully restated
11440 W. Bernardo Ct., Suite 300




                                   12   herein.
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13   164. CACI admits that Plaintiff brings this case as a class action. CACI denies that
                                   14   a class is appropriate.
                                   15   165. CACI denies Paragraph 165 to the extent it applies to CACI. CACI lacks
                                   16   knowledge or information sufficient to form a belief about the truth of the remainder
                                   17   of Paragraph 165; therefore, CACI denies the same.
                                   18   166. CACI denies Paragraph 166 to the extent it applies to CACI. CACI lacks
                                   19   knowledge or information sufficient to form a belief about the truth of the remainder
                                   20   of Paragraph 166; therefore, CACI denies the same.
                                   21   167. CACI denies Paragraph 167 to the extent it applies to CACI. CACI lacks
                                   22   knowledge or information sufficient to form a belief about the truth of the remainder
                                   23   of Paragraph 167; therefore, CACI denies the same.
                                   24   168. CACI denies Paragraph 168 to the extent it applies to CACI. CACI lacks
                                   25   knowledge or information sufficient to form a belief about the truth of the remainder
                                   26   of Paragraph 168; therefore, CACI denies the same.
                                   27   169. CACI denies Paragraph 169 to the extent it applies to CACI. CACI lacks
                                   28   knowledge or information sufficient to form a belief about the truth of the remainder

                                                                              – 15 –
                                                                       DEFENDNAT’S ANSWER
                                            Case 3:21-cv-03266-VC Document 15 Filed 06/02/21 Page 16 of 17



                                    1   of Paragraph 169; therefore, CACI denies the same.
                                    2   170. CACI denies Paragraph 170 to the extent it applies to CACI. CACI lacks
                                    3   knowledge or information sufficient to form a belief about the truth of the remainder
                                    4   of Paragraph 170; therefore, CACI denies the same.
                                    5                                   PRAYER FOR RELIEF
                                    6   171. CACI denies Plaintiff’s Prayer for Relief and its subparts and denies that
                                    7   Plaintiff is entitled to any damages or relief. CACI further denies that a class is
                                    8   appropriate for this matter.
                                    9                                  AFFIRMATIVE DEFENSES
                                   10   172. Plaintiffs have failed to mitigate damages, if any.
                                   11   173. Plaintiffs’ damages, if any, are the result of pre-existing injuries.
11440 W. Bernardo Ct., Suite 300




                                   12   174. Any violation, if it occurred, is a result of a bona fide error.
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13   175. Plaintiffs’ damages complained of are the result of a third party over whom
                                   14   CACI has no control.
                                   15   176. Conditions precedent have not been met.
                                   16   177. Plaintiffs have not suffered concrete injuries-in-fact.
                                   17         WHEREFORE, PREMISES CONSIDERED, Defendant Consumer Adjustment
                                   18   Company, Inc., respectfully requests that this Court dismiss with prejudice all claims
                                   19   against Defendant.
                                   20
                                   21         DATED: June 2, 2021
                                   22                                           GOODMAN LAW FIRM, APC
                                   23                                           By: /s/ Brett B. Goodman
                                   24                                           Brett B. Goodman
                                                                                Attorneys for Defendant
                                   25                                           Consumer Adjustment Company, Inc.
                                   26
                                   27
                                   28

                                                                                – 16 –
                                                                         DEFENDNAT’S ANSWER
                                            Case 3:21-cv-03266-VC Document 15 Filed 06/02/21 Page 17 of 17



                                    1                              CERTIFICATE OF SERVICE
                                    2         I certify that on June 2, 2021, a copy of the foregoing was filed and served
                                    3   electronically in the ECF system. Notice of this filing will be sent to the parties of
                                    4   record by operation of the Court’s electronic filing system. Parties may access this
                                    5   filing through the Court’s system.
                                    6
                                    7         DATED: June 2, 2021
                                    8                                           GOODMAN LAW FIRM, APC
                                    9                                           By:   /s/ Brett B. Goodman
                                                                                      Brett B. Goodman
                                   10
                                   11
11440 W. Bernardo Ct., Suite 300




                                   12
    GOODMAN LAW FIRM, APC

     San Diego, CA. 92127




                                   13
                                   14
                                   15
                                   16
                                   17
                                   18
                                   19
                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28


                                                                       CERTIFICATE OF SERVICE
